Citation Nr: 1738954	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-09 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a left knee disability, to include arthritis.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left shoulder disability


REPRESENTATION

Veteran represented by:	Timothy M. White, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kenneth Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issues of entitlement to service connection for a neck disability and left and right shoulder disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus had its onset in service. 

2.  The Veteran's left knee arthritis is due to an in-service injury.

CONCLUSION OF LAW

1.  The criteria entitlement to service connection for diabetes mellitus.  38 U.S.C.A. §§ 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria entitlement to service connection for a left knee disability are met.  38 U.S.C.A. §§ 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Analysis - Diabetes Mellitus

The Veteran asserts that he has diabetes mellitus that had its onset in service. 

The Veteran has a current diagnosis of diabetes mellitus.  In addition, he had documented in-service complaints of excessive hunger, excessive thirst, and frequent urination, which he asserts were the initial symptoms of diabetes mellitus.  As the first two elements of service connection have been established, the crux of the issue turns on establishing a medical nexus. 

The Veteran was afforded a VA examination in November 2016.  The examiner provided a negative nexus opinion due to the fact that the Veteran did not have a diagnosis of diabetes mellitus in his service records.  However, he opined that his diabetes mellitus symptoms began during service.  See November 2016 VA Examination at 5; see also September 1987 Service treatment Record at 38.  As the examiner opined that the Veteran had early symptoms of diabetes mellitus while the he was on in service, service connection for diabetes mellitus is warranted. 

Analysis - Left Knee 

The Veteran asserts that his current left knee arthritis is related to service.  

First, the Veteran has a current diagnosis of degenerative arthritis in his left knee.  See November 2016.  Secondly, the Veteran competently and credibly testified that he injured both of his knees during service when he slipped and fell on grease.  See April 2016 Hearing Transcript at 4.  The Board notes that while the left knee injury was not documented in his service treatment records, the fall that caused the injury was.  See September 1987 Service Treatment Record at 52.  The Board finds that the Veteran competent and credible to report this account as the fall in question was corroborated by his service treatment records.  As the first two elements of service connection have been met, the crux of the issue turns on establishing a medical nexus between the two.  The Veteran testified under oath that ever since service, his left knee injury has been recurrent.  See April 2016 Hearing Transcript at 16.  The Board finds this testimony competent and credible.  As all elements have been met, the Board finds that service connection for a left knee disability, to include arthritis, is warranted. 


ORDER

Service connection for diabetes mellitus is granted

Service connection for a left knee disability, to include arthritis, is granted


REMAND

In regards to the Veteran's claim for entitlement to service connection for left and right shoulder disabilities and a neck disability, the Board finds that remand is necessary to afford the Veteran an adequate VA examination.  The Veteran was afforded a VA examination in November 2016 to address these claims.  The examiner provided a negative nexus for all three claims; however, he provided little to no rationale.  Additionally, the examiner did not address the Veteran's lay testimony that his current left and right shoulder disabilities, as well as his current neck disability, are due to wearing flack jackets and other heavy equipment for extended periods of time during service, as well as his testimony that a large crate of ammunition fell on top of him during service, injuring his shoulders and neck.  Further, the examiner's rationale for his negative nexus opinion for all three of the aforementioned remanded claims was based on lack of documentation in service treatment records.  The United States Court of Appeals for Veterans Claims has held that a medical opinion based solely on the absence of documentation in the record is inadequate. See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, remand is necessary to provide the Veteran with adequate VA examinations.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of his in-service and post-service right shoulder, left shoulder and neck symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Schedule the Veteran for a VA examination to determine the nature, onset, and etiology of any left shoulder, right shoulder, and neck disabilities found to be present. 

The examiner should opine as to whether any diagnosed left shoulder, right shoulder, or neck disabilities had their onset in service or are at least as likely as not related to service.

The examiner should discuss the Veteran's competent and credible lay testimony which describes an event during service where he hurt his shoulders and his neck when a large box of ammunition fell on top of him.  See April 2016 Hearing Transcript at 5.  The examiner should also discuss the Veteran's assertion that wearing a heavy flack jacket for prolonged periods of time caused his left shoulder, right shoulder and neck disabilities.  Id. at 9.

4. Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


